            Case 5:20-cr-00028-JD Document 17 Filed 03/25/20 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                         )
                                                  )
                      Plaintiff,                  )
                                                  )
               -vs-                               )     No. CR-20-028-JD
                                                  )
JOSE ATAYDE,                                      )
  a/k/a Juan Carlos Borjas,                       )
  a/k/a Juan Carlos Borjas-Ramos,                 )
  a/ka/ Juan Carlos Ramos,                        )
                                                  )
                      Defendant.                  )


                                   P LEA   AGREEMENT

                                        Introduction

       l.      This Plea Agreement,        in   conjunction with   a Plea   Supplement filed

contemporaneously under seal, contains the entire agreement between Defendant, Jose

Atayde and the United States concerning Defendant's plea of gullty in this case. No other

agreement or promise exists, nor may any additional agreement be entered into unless in

writing and signed by all parties. Any unilateral modification of this Plea Agreement        is


hereby rejected by the United States. This Plea Agreement appli€s only to the criminal

violations described and does not apply to any civil matter or any civil forfeiture

proceeding except as specifically set   forth. This Plea Agreement binds only the United

States Attorn€y's Offrce for the Westem    District of Oklahoma and does not bind any other

federal, state, or local prosecuting, administrative, or regulatory authority.   If   Defendant
        Case 5:20-cr-00028-JD Document 17 Filed 03/25/20 Page 2 of 14




does not accept the terms     of this Plea Agreement by February 28, 2020, the offer           is

withdrawn.

                                        Guiltv PIea

       2.     Defendant agrees to enter a fast-track plea of guilty to Count       I    in   Case


Number CR-20-02E-JD, charging Illegal Reentry into the United States in violation of Title

8, United States Code $ 1326(a). To be found guilty ofviolating Title E, United States

Code $ 1326(a), as charged in the ladictnent, Defsndant must admit and does admit, that

on January 21,2020, in the Western District of Oklahomq Defendant:

              (1) was an alien (not a United States citizen or national);

              (2) had previously been depoded/removed from the United States;

              (3) was found to be knowingly in the United States; and

              (4) had not received the consent ofthe Attomey General or his successor, the
                  Secretary of Homeland Security, to reapply for admission into the United
                 States.

               Maxim        Penalty, Restitution. and Soecial Assessment

       3.     The maximum penalty that could be imposed as a result ofthis plea is 2 years

of imprisonment or a fine of $250,000,00, or both such fure and imprisonmen!       as   well   as


a mandatory special assessment    of $100.00 and a term of supervised release of one year

pursuant to 8 U.S.C. $ 1326(a).

      However,   if   defendant is found to have been removed subsequent to a conviction

for commission of three or more misdemeanors involving drugs, crimes against the person,

or both, or a felony (other than an aggravated felony as defined by 8 U.S.C. $   1l0l(aX43)'

the maximum penalty that could be imposed as a result of this plea           is   10   years   of

                                                 2
              Case 5:20-cr-00028-JD Document 17 Filed 03/25/20 Page 3 of 14




imprisonment or a fine of $250,000.00, or both such fine and imprisonmen! as well as a

mandatory special assessment of $100.00 and a term of supervised release of tfuee years

pursuant to 8 U.S.C. $ 1326(b)(l).

         However,     if   defendant is found to have been removed subsequent to a conviction

for commission of an aggravated felony as defined by 8 U.S.C. $ ll01(a)(a3),                     the

maximum penalty that could be imposed as a result of this plea is 20 years of imprisonment

or a fine of $250,000.00, or both such fine and imprisonment, as well as a mandatory

special assessment of        $   100.00 and a term of supervised release of three years Pursua t to

E   u.s.c. $ 1326OX2).

         Howevsr,     if   defendant is found to have been excluded from the United States

pursuant      to 8 U.S.C. $ 1225(c)'because defendant was excludable under 8 IJ.S.C. $

1182(a{3)@) or has been removed fiom the United States pursuant to the provisions of

subchapter      V of 8 U.S.C. Chapter       12, the maximum penalty that could be imposed as a

result of this plea is 10 years of imprisonment or a fine of$250,000.00, or both such fine

and imprisonment, which sentence shall not run concurrently with any other sentence, as

well   as a   mandatory special assessment of$ 100.00 and      a   term ofsupervised release ofthree

years pursuant to 8 U.S.C. $ 1326(bX3).

         However,     if   defendant is found to have been removed from the United States

pursuant to 8 U.S.C. $ l23l(aXa)@), the maximum penalty that could be imposed as a

result of this plea is l0 years of imprisonment or a fine of $250,000.00, or both such fine

and imprisonment, which sentence shall not run concurently with any other sentence, as




                                                         3
              Case 5:20-cr-00028-JD Document 17 Filed 03/25/20 Page 4 of 14




well   as a   mandatory special assessment of$100.00 and a term ofsupervised release ofthree

years punuant to 8 U.S.C. $ l326OX4).

         4.       In addition to the punishmenl described above, a plea of guilty can affect

immigration status.      If   Defendant is not a citizen of the United States, a guilty plea may

result in deportation and removal from the United States, may prevent Defendant from ever

lawfully reenteriag or rernaining in the United States, and may result in the denial of

naturalization. If Defendant is      a   naturalized citizen of the United States, a guilty plea may

result in denahualization.

         5.       ln addition, the Court must order the payment of restitution to any victim(s)

ofthe offense. Pursuant to        18 U.S.C. $$ 3663(aX3) and 36634, the parties further agree

that, as part ofthe sentence resulting from Defendant's ple4 the Court          will   enter an order

of restitution to all victims of Defendant's relevant conduct as determined by reference to

the United States Sentencing Guidelines (the "Guidelines").

         6.       Defendant agrees to pay the special assessment due the United States to the

Office of the United States Court Clerk immediately following sentencing. Defendant

understands that any fine or restihrtion ordered by the Court is immediately due unless the

Court provides for payment on a date certain or in installments.            If the Court   imposes a

schedule for payment of restitution, Defendant agrees that such a schedule represents a

minimum payment obligation and does not preclude the United States Attorney's Ofiice

from pursuing other means by which to satisfu Defendant's full and immediately

enforceable financial obligations. Defendant accepts a continuing obligation to pay in full,

as soon as possible, any financial obligation imposed by the            Court. Defendant fudher

                                                        4
           Case 5:20-cr-00028-JD Document 17 Filed 03/25/20 Page 5 of 14




understands that a failure to abide by the terms ofany restitution schedule imposed by the

Court may result in further action by the Court.

         7.     For certain statutory offenses, the Court must also impose a term of

supervised release, which Defendant     will begin to serve after being released from custody.

For all other offenses, the Court may impose a term of supervised release to be served

following release from custody. During the term of supervised release, Defendant will be

subject to conditions that   will include prohibitions   against violating local, state, or federal

law, reporting requirements, restrictions on travel and residence, and possible testing for

contolled substance use. If Defendant violates the conditions of supervised release, the

Court may revoke Defendant's supervised release and sentence Defendant to an additional

term of imprisonment. This additional term of imprisonment would be served without

credit for the time Defendant successfully spent on supervised release. When combined,

the original term of imprisonment and any subsequent term of imprisonment the Court

imposes may exceed the statutory maximum prison term allowable for the offense.

                                     Financial Disclosures

         8.    Defendant agrees to disclose all assets in which Defendant has any interest

or over which Defendant exercises contol, directly or indirectly, including those held by a

spouse, nominee, or any other third party. Upon request by the United States, Defendant

agrees   (I) to complete truthfully and sigrr under penalty of perjury     a Financial Statement


ofDebtor by the change-of-plea hearing, or a date otherwise agreed to by the United States,

and (2) to provide updates with any material changes in circumstances, as described in 18

U.S.C. $ 3664(k), within seven days of the event giving rise to the changes. Defendant


                                                   5
         Case 5:20-cr-00028-JD Document 17 Filed 03/25/20 Page 6 of 14




understands that the United States    will take Defendant's compliance with     these requests

into account when      it   makes a recommendation to the Court regarding Defendant's

acceptance of responsibility.

       9.       Defendant also expressly authorizes the United States Attomey's Office to

obtain a credit report on Defendant, in order to evaluate Defendant's ability to satisff any

financial obligations imposed by the        Court. Finally,   Defendant agrees to   notift   the

Financial Litigation Unit C'FLU") of the United States Aftorney's Office and to obtain

perrnission from FLU before Defendant hansfers any interest in property with a value

exceeding $1,000, owned directly, indirectly, individually, or         jointly by   Defendanq

including any interest held or owned under any name, including trusts, parherships, or

corporations. Defendant acknowledges a continuing obligation to             notif   and obtain

permission from      FLU for any hansfers of the above-described prop€rty until full

satisfaction   of any restitution, fine,   special assessment, or other financial obligations

imposed by the Court.

       10.      Defendant knowingly and voluntarily waives Defendant's right to a jury nial

on the forfeiture of assets. Defendant knowingly and voluntarily waives all constitutional,

legal, and equitable defenses to the forfeiture of these assets in any proceeding, and further

waives any claim       or   defense under the Eighth Amendment         to the United     States

Constitution, including any claim of excessive fine, to the forfeiture or disposition of assets

by the United States, the State of Oklahoma, or its subdivisions. Defendant knowingly and

voluntarily consents to the enty of a final order of forfeiture before sentencing as to

Defendant's interest in the assets. Forfeiture ofDefendant's assets shall not be teated      as



                                                    6
           Case 5:20-cr-00028-JD Document 17 Filed 03/25/20 Page 7 of 14




satisfaction of any fine, restitution, cost of imprisonment, or any other penalty the Court

may impose upon Defendant in addition to forfeiture.

       I   l.   Defendant knowingly and voluntarily waives any right           to   appeal or

collaterally attack any matter   in    connection with the forfeiture provided for herein.

Defendant waives Defendant's right to notice of any forfeiture proceeding and agrees not

to file a claim to any of the above-listed property or property involved in the underlying

criminal conduct, or otherwise to contest forfeiture in any civil, administrative, orjudicial

proceeding that may be initiated. Defendant further agrees not to assist others in filing a

claim in a forfeiture proceeding or otherwise assist others who challenge a forfeiture action

involving the above-listed properry or property involved in the underlying criminal

conduct. Defendant also voluntarily and immediately waives all righ! title, and interest in

and to the above-listed property in order that appropriate disposition may be made by the

appropriate federal or state law enforcement agency.

                                     Sentencins Guidelines

       12.      The parties acknowledge that 18 U.S.C. $ 3553(a) directs the Court to

consider certain factors in imposing sentence, including the Guidelines promulgated by the

United States Sentencing Commission. Consequently, although the parties recogrize that

the Guidelines are only advisory, they have entered into certain stipulations and agreements

with respect to the Guidelines. Based upon the information known to the parties on tle

date that this Plea Agreement is executed, they expect to take, but are not limited to, the

following positions at sentencing:




                                                  7
        Case 5:20-cr-00028-JD Document 17 Filed 03/25/20 Page 8 of 14




           a.   The parties agree defendant should receive a 2-level downward adjustment

                for   acceptance   of responsibility pursuart to U.S.S.G. $ 3El.l(a), if     he

                commits no further crimes, does not falsely deny or frivolously contest

                relevant conduct, and fully complies with all of the other temrs of this

                agreement. Further, to the extent the Court finds defendant qualifies for that

                2Jevel downward adjustment and U-S.S.G. $ 3E1.1(b) is applicable, the

                govemment agrees to move for the additioral l-level downward adjustment

                of $ 3E1.lO), if the defendant accepts the terms of this plea agreement by

                the deadline established in paragraph      l.
          b. The      government agrees     to move for an additional 4-level downward
                adjustrnent pursuant to U.S.S.G. $ 5K3.1 based on defendant's eligibility for

                "early disposition" (fast-track) relief. In exchange for this motion, the

                defendant agrees not to argue for a downward departure ofvariance based on

                other grounds and agrees that          a   within-Guideline-range sentence is

                appropriate. The defendant fiuther agrees to waive his right under Federal

                Rule of criminal procedure 32 to have a firll presentence investigation report.

      Apart from any expressed agreernents and stipulations, the parties reserve the right

to advocate for, and present evidence relevant to, other Guidelines adjustments            and

sentencing factors for consideration by the United States Probation Office and the Court.

       13.      The parties have entered into this Plea Agreement under the provisions      of

Rule I l(c)(l)(A) & (B). Defendant acknowledges and understands that the Court is not

bound by, nor obligated to accept, these stipulations, agreements, or recommendations       of

                                                   8
         Case 5:20-cr-00028-JD Document 17 Filed 03/25/20 Page 9 of 14




the United States or Defendant. And, even        if   the Court rejects one or more of these

stipulations, agreements, or recommendations, that fact alone would not allow Defendant

to withdraw Defendant's plea of guilty. Upon Defendant's signing of this Plea Agreement,

the United States intends to end its investigation of the allegations in the Indictment, as to

Defendant, except insofar as required to prepare for further hearings in this case, including

but not limited to sentencing, and to prosecute others,      if   any, involved in Defendant's

conduct. The United States agrees to end any investigation directed specifically at the

foregoing stipulations, agr€ements, or recommendations alt to Defendant. However,

subject to the terms and conditions of this Plea Agreement and Plea Supplement, the United

States expressly reserves the right    to take positions that deviate from the       foregoing

stipulations, agreements. or recommendations in the event that material credible evidence

requiring such a deviation is discovered during the course of its investigation after the

siping of this Plea Agreement or arises from     sources independent of the United States,

including the United States Probation Office.

              Waiver of Rieht to Appe al and Brine Collateral Challenge

       14.    Defendant understands that the Court will consider the factors set forth in l8

U.S.C. $ 3553(a) in determining Defendant's senterce. Defendant also understands that

the Court has jurisdiction and authority to impose any sentence within the statutory

maximum for the offense(s) to which Defendant is pleading guilty. Defendant firther

understands that 28 U.S.C. $ 1291 and l8 U.S.C. $ 3742 give Defendant the right to appeal

the judgment and sentence imposed by the        Court. Acknowledging all of this, and in




                                                 9
         Case 5:20-cr-00028-JD Document 17 Filed 03/25/20 Page 10 of 14




exchange for the promises and concessions made by the United States              it   this   PIea

Agreemen! Defendant knowingly and voluntarily waives the following rights:

              a.       Defendant waives the right to appeal Defendant's guilty ple4 and any

other aspect of Defendant's conviction, including but not limited to any rulings on pretrial

suppression motions or any other prehial dispositions of motions and issues;

              b.       Except as stated immediately below, Defendant waives the right to

appeal Defendant's sentence as imposed by the Court, including any restitution, and the

manner   in which the    sentence    is determined. If the sentence is above the advisory

Guidelines range determined by the Court to apply to Defendant's case, this waiver does

not include Defendant's right to appeal specifically the substantive reasonableness of

Defendant's sentence;

              c.      Defendant waives the right      to collaterally   challenge or move to

modif   (under 28 U.S.C. $ 2255, 18 U.S.C. $ 3582(cX2), or any other ground) Defendant's

conviction   or   sentence, including any restitution, except    with respect to claims of

ineffective assistance of counsel.

       Defendant acknowledges that these waivers remain             in full   effect and     are


enforceable, even   ifthe Court rejects ore or more of   the positions of the United States or

Defendant set forth in paragraph 12.

        15.   Except as stated immediately below, the United States agrees to waive its

right under 18 U.S.C. 53742to appeal the sentenc€ imposed by the Court and the manner

in which the sentence was determined. If the sentence is below the advisory Guidelines




                                                 10
        Case 5:20-cr-00028-JD Document 17 Filed 03/25/20 Page 11 of 14




range determined by the Court to apply to this case, this waiver does not include the right

ofthe United    States to appeal specifically the substantive reasonableness     ofthe   sentence.

                          Waiver of FQIA and Privacy Act Rights

        16.     Defendant waives all rights, whether asserted directly or by a representative,

to request of or receive from any deparunent or agency of the United States any records

pertaining to the investigation or prosecution of this case, including but not limited to

records that Defendant may seek under the Freedom of Information Act, 5 U.S.C. $ 552,

or the Privacy Act   of 1974,5 U.S.C. $ 522a.

                                  Oblieations of Defendant

       17   .   Defendant shall commit no further crimes. Should Defendant commit any

fi.rther crimes, knowingly give false, incomplete, or misleading testimony or infomration,

or otherwise violate any provision of this Plea Agreement, the United States will be

released from any obligations, agreements, or restrictions imposed on       it   under ltris Plea

Agreement, and the United States may prosecute Defendant for any and all ofDefendant's

federal criminal violations, including perjury and obstuction ofjustice. Any prosecution

within the scope of this investigation that is not time-barred by the applicable statute of

limitations on the date of the signing of this Plea Agreement may be brought against

Defendant, notwithstanding the expiration of the statute of limitations between the signing

of this Plea Agreement and the commencement of that prosecution. Defendant hereby

waives all defenses based on the statute of limitations with respect to any prosecution       tlat
is not time-barred on the date that this PIea Agreement is signed.




                                                 11
        Case 5:20-cr-00028-JD Document 17 Filed 03/25/20 Page 12 of 14




       18.    The parties also recognize that     if   the Court determines Defendant   has

violated any provision of this Plea Agreement or authorizes Defendant to withdraw from

Defendant's knowing and voluntary guilty plea entered pursuant to this Plea Agreement:

(a) all written or oral statements made by Defendant to the Court or to federal or other

designated law enforcement agents, any testimony given by Defendant before a grandjury

or other tribunal, whether before or after the signing ofthis Plea Agreemen! and any leads

from those statements or testimony, shall be admissible in evidence in any criminal

proceeding brought against Defendant; and (b) Defendant shall assert no claim under the

United States Constitution, any statute, Federal Rule of Criminal Procedure I l(f), Federal

Rule of Evidence 410, or any other federal rule or law that those statements or any leads

from those statements should be suppressed. Defendant knowingly and voluntarily waives

Defendant's rigbts described in this paragraph as of the time Defendant signs this Plea

Agreement.

                            Oblieations of the United States

       19.    If Defendant enters   a plea of guilty as described above and fully meets all

obligations under this Plea Agreement, the United States Attorney's Office for the Western

District of Oklahoma   will not firther   prosecute Defendant for any crimes related to

Defendant's illegal reentry into the United States on or about September     lZ,   1998 and

November 8,    2017. This Plea Agreement does not provide any protection            against

prosecution for any crime not specifically described above.

      20.    Defendant rmderstands that the sentence to be imposed upon Defendant is

within the sole discretion of the court. The United States does not make any promise or


                                                12
        Case 5:20-cr-00028-JD Document 17 Filed 03/25/20 Page 13 of 14




reprcsentation as to what sentence Defendant   will receive. The United   States reserves the

right to inform the United States Probation Office and the Court of the nature and extent

ofDefendant's activities with respect to this case and all other activities ofDefendant that

the United States deems relevant to sentencing.

                                          Signatures

       21.     By signing this Plea Agreement. Defendant acknowledges that Defendant

has discussed the terms   ofthe   Plea Agreement   with Defendant's aftorney and understands

and accepts those terms. Further. Defendant acknowledges that this Plea Agreemen! in

conjunction with the Plea Supplement filed contemporaneously under seal, contains the

only terms of the agreement concerning Defendant's plea of guilty in this case, and that

there are no other deals, bargains, agreements, or understandings which modifu or alter

these terms.




                                                   l3
       Case 5:20-cr-00028-JD Document 17 Filed 03/25/20 Page 14 of 14




      DatedthisL*ayor )4,a^cl--             2020.

                                            TIMOI}IY    J. DOWNING
APPROVED:                                   United States Attomey



     -4fu,
sRANfd-NInI-E
                                                    1Zr4)E
Depury Chief. Criminal Division                  U.S. Attorney
                                        Westem District of Oklahoma
                                        210 Park Avenue, Ste. 400
                                        Oklahoma City, Oklahoma 73102
                                        (405) 553-87s4 (Offrce)
                                        (405) 553-8888 (FAX)




JOSE ATAYDE                                    IA
   a"A</a Juan Carlos as,                            for Defendant
        a uan
   alWa uan Carlos Ramos
Defendant




                                       14
